ORDER
PER CURIAM.
Appellant, mhe.net, ine., et. al (“mhe”) appeals from the judgment of the Circuit Court of St. Charles County, following a bench trial in which the trial court dissolved SecureLease.net, a limited liability partnership. . Mhé entered into the partnership with respondents, Richlund & Associates (“Richlund”). Richlund fried a petition in the Circuit Court of St. Charles County seeking, inter alia, dissolution of the partnership and damages from mhe. Mhe fried a counterclaim, seeking,, inter alia, dissolution of the partnership and an accounting for profits. The trial court dissolved the partnership but denied Ri-chlund’s request for damages and mhe’s request for an accounting. Mhe appeals the denial of its request for an accounting. Richlund cross-appeals the denial of its request for damages. We affirm.1
’ We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purposes, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. Mhe's request for sanctions against Ri-chlund is hereby denied.